Exhibit 10.9

 

Control Agreement Regarding Limited Liability

Company Interests

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of February 22, 2005, among BioDelivery Sciences
International, Inc., a Delaware corporation (the “Pledgor”), Laurus Master Fund,
Ltd. (the “Pledgee”), and Bioral Nutrient Delivery, LLC, a Delaware limited
liability company, as the issuer of the Limited Liability Company Interests (as
defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor and the Pledgee have entered into a Stock Pledge Agreement,
dated as of February 22, 2005 (as amended, modified, restated and/or
supplemented from time to time, the “Pledge Agreement”), under which, among
other things, in order to secure the payment of the Indebtedness (as defined in
the Pledge Agreement), the Pledgor has or will pledge to the Pledgee, and grant
a security interest in favor of the Pledgee in, all of the right, title and
interest of the Pledgor in and to any and all equity interests (including,
without limitation, limited liability company interests and membership
interests) from time to time issued by the Issuer (collectively, the “Limited
Liability Company Interests”), whether now existing or hereafter from time to
time acquired by the Pledgor (with all of such Limited Liability Company
Interests being herein collectively called the “Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests in accordance with the Stock Pledge Agreement, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.



--------------------------------------------------------------------------------

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

 

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, does not violate any agreement governing the
Issuer or the Issuer Pledged Interests.

 

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

Laurus Master Fund, Ltd.

c/o Laurus Capital Management, LLC

825 Third Avenue, 14th Floor

New York, New York 10022

Attention: John E. Tucker, Esq.

Telephone No.: 212-541-5800

Telecopier No.: 212-541-4434

 

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.

 

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

 

(a) if to the Pledgor, at:

 

        BioDelivery Sciences International, Inc.

        185 South Orange Avenue, Administrative Building 4

        Newark, New Jersey 07103



--------------------------------------------------------------------------------

        Attention: James A. McNulty

        Facsimile: (813) 288-8757

 

        with a copy to:

 

        Ellenoff Grossman & Schole LLP

        370 Lexington Ave.

        New York, New York 10017

        Attention:    Barry I. Grossman

        Facsimile:    (212) 370-7889

 

(b) if to the Pledgee, at the address given in Section 4 hereof;

 

(c) if to the Issuer, at:

 

        Bioral Nutrient Delivery, LLC

        4419 West Sevilla Street

        Tampa, Florida 33629

        Attention:    James A. McNulty

        Facsimile:    (813) 288-8757

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws
(other than the principles set forth in Section 5-1401 of the General
Obligations Law of the State of New York).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC.,

    as Pledgor

By  

/S/ James A. McNulty

--------------------------------------------------------------------------------

Name:   James A. McNulty Title:   Chief Financial Officer

LAURUS MASTER FUND, LTD.,

    as Pledgee

By  

/S/ David Grin

--------------------------------------------------------------------------------

Name:   David Grin Title:   Director

BIORAL NUTRIENT DELIVERY, LLC,

    as Issuer

By  

/S/ James A. McNulty

--------------------------------------------------------------------------------

Name:   James A. McNulty Title:   Chief Financial Officer of its managing member